ORDER

PER CURIAM:
John Woodruff appeals the decision of the trial court upholding the decision of the Board of Zoning and Adjustment upholding the notice of violation issued by the Director of City Planning and Development for the City of Kansas City, Missouri. Mr. Woodruff received the notice of violation for violating sections 88-615, 88-435, and Table 88-120-1 of the Code of Ordinances of the City of Kansas City, Missouri by outdoor storage of a boat in a district zoned B3-3. Mr. Woodruff argues the decision was not supported by substantial and competent evidence because his use of the boat does not meet the definition of “outdoor storage” prohibited in the code of ordinances. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).